CCA 38094. Review granted on the following issue:
PURSUANT TO THE SUPREME COURT’S HOLDING IN RYDER v. UNITED STATES, 515 U.S. 177 (1995), APPELLANT IS ENTITLED TO A HEARING BEFORE A PROPERLY CONSTITUTED PANEL OF THE AIR FORCE COURT OF CRIMINAL APPEALS (AFCCA). WAS PETITIONER DENIED THAT RIGHT WHEN HIS CASE WAS HEARD BY A CIVILIAN JUDGE WHO WAS NOT PROPERLY APPOINTED TO THE AFCCA?
The decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for remand to the Court of Criminal Appeals for a new review and consideration of the aforementioned issue under Article 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c) (2006).